Memorandum Opinion
In 1976 the defendant executed an acknowledgement-of-rights form and pleaded guilty to a charge of unlawful sale of a controlled drug. RSA 318-B:2 (Supp. 1981). The indictment charging the defendant did not allege a culpable mental state. The defendant was represented by counsel and no objection, exception, or motion to quash the indictment was made at that time.
In 1983 the defendant filed a motion in the superior court to bring forward and vacate the judgment. The defendant argued in his motion that because the indictment failed to allege a culpable mental state it was invalid and.that, therefore, the superior court lacked jurisdiction to enter the judgment. The Superior Court (Bean, J.) dismissed the defendant’s motion, and he brought this appeal. We affirm.
 We have repeatedly stated that we will not consider on appeal issues not raised by exception, objection or motion in the trial court. See State v. Hopps, 123 N.H. 541, 545-46, 465 A.2d 1206, 1209 (1983); see also State v. Little, 123 N.H. 433, 437, 462 A.2d 117, 119 (1983); State v. Glidden, 123 N.H. 126, 132, 459 A.2d 1136, 1140 (1983). By his motion, the defendant is attempting to raise on appeal an issue not presented to the original trial court more than seven *449years ago. The scope of our review is well settled, and we will not depart from it.

Affirmed.